IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 28 MM 2018
                                               :
                      Respondent               :
                                               :
                                               :
               v.                              :
                                               :
                                               :
 JORDAN BAYLE,                                 :
                                               :
                      Petitioner               :


                                         ORDER



PER CURIAM

       AND NOW, this 2nd day of April, 2018, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Although counsel was negligent,

Petitioner is entitled to a counsel-filed allocatur petition. Counsel is DIRECTED to file a

Petition for Allowance of Appeal within 15 days.